DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Simmons1.
Regarding claim 1, Simmons teaches a head-mounted device (HMD) to be worn by an ametropic wearer, the head-mounted device being configured for display and visualization, by the wearer, of computer-generated images, said head-mounted device (HMD) comprising (see Simmons, paragraph 0038 teaching “to provide a worn display medium that accommodates less than perfect eyes by providing the accommodation correction of the scene image needed responsive to less than emmetropic vision while simultaneously protecting the projected image (rather than distorting it with eyeglass lenses whose prescription is inappropriate for the current virtual distance of a displayed virtual image)” and “to provide a display medium with a consistent mediation of diffraction issues, including at a pixel level, even for less than emmetropic eyes. (For example, an astigmatism requires a graduated focus that must also be taken into account with any present focused diffraction correction.)” where the HMD will be more fully described below and can be seen for example in figures 1A-1D and 2A-2B and as above the HMD is to be worn by a “less than emmetropic” or otherwise, ametropic, wearer to see “a displayed virtual image” which is a computer-generated image ):
an image source (see Simmons, paragraph 0032 introducing the concept where “any essentially collimatable or near collimatable light source may be an applicable component for the current invention, many embodiments of the current invention are described herein as being a form of laser projection” and for example, “applied to viewing a natural scene with an overlaid image, laser light passing through a plate (like glass) longitudinally (traveling inside the plate and being essentially parallel to the surface inside the plate) passes through optical elements in the plate that have the same RI as the plate” except, “when activated, an area in the plate analogous to a pixel (i.e. emulating the effects of a positioned light source coming from a position perceivable as a pixel in a display), exhibits a shifted RI resulting in controlled redirection of the light passing through it” and the “paths of redirected lights reach the eye of the user and are perceived as an image” such that a source such as the “laser” or “collimatable or near collimatable light source” is a light source; see also paragraph 0087 and figure 1 teaching “collimated light from a light source, 102, proceeds along the path identified by the line 103 through LDE optical elements, e.g., 104, which are, in the instantly described embodiment, EO beam-splitters (BS's) in one or more of a variety of shapes and being activated in the preferred embodiment by transparent leads” such that light source 102 is a light source and note also the teaching that “collimated light may be provided, of course, by lasers but it may also be provided by any light source that is appropriately conditioned”);
a see-through tunable diffractive mirror, situated in front of one eye of the wearer; and a controller configured to tune the mirror, wherein the image source is configured to emit a light beam towards said mirror, wherein said emitted light beam is reflected onto said mirror and thereby is directed towards said eye of the wearer, so as to cause visualization of a computer- generated image by the wearer (see Simmons, paragraph 0032 as noted above teaching the redirection of light by activating “optical elements” such that “paths of redirected lights reach the eye of the user and are perceived as an image” and see further paragraphs 0085-0087 teaching a basic embodiment which shows see-through tunable diffractive mirror elements which are the “light directing elements” taught where light is reflected through the plate onto the light directing elements which function as a mirror  “collimated light from a light source, 102, proceeds along the path identified by the line 103 through LDE optical elements, e.g., 104, which are, in the instantly described embodiment, EO beam-splitters (BS's) where “LDE” means “light directing elements” which may be tunable and diffractive and function as tunable diffractive mirrors as in paragraph 0081, defining these as those type of optical elements which “allow the controlled modification of effective refraction and/or diffraction (in some cases, e.g. some holographic applications, only diffraction is required while in some others diffraction is used along with refraction to control the nature of the light)” such that one of ordinary skill in the art recognizes these as a tunable diffractive mirror as it reflects or directs light as a mirror would toward the users eye and works by diffraction as taught and where the LDEs are tunable as they can be active or inactive in various configurations such that “at any point in time there may also be many un-activated and, thus “invisible” BSs in each row prepared to send light to the eye (when activated) along available paths like 105 (here 105 is a dotted line and the BS not shown because it is illustrative of an LDE that is not currently activated while the solid lines towards the eye (e.g., from the BS 104) represent selective pixels of light directed to the eye from activated LDE's”; furthermore note in general the arrangement as in figure 1 with relation to the wearer eye such that figure1A is a basic example which “illustrates one side of a worn display that looks much like a pair of worn eyeglasses” and “an eye, 100, is looking through one of the “panes”, 101, of the “glasses” (only one pane of which is shown here)” such that it should be clear the see-through tunable diffractive mirror is situated in front of an eye of the wearer; note that a controller can be seen to be either the actual connectors or leads which connect and thus control the LDEs such as “leads (e.g., transparent leads of indium tin oxide) can be effectively placed at the ends or from the top to bottom or in any pattern that produces the potential across the LDE and LDE's may be individually wired or wired in matrix arrays as is more common in imaging applications” or the controller may be a computer processor or the like such as in paragraph 0084 teaching “logic circuits controlling these actions are made up of controllers (or more extensive computer assemblies) that direct the LDE's with transparent electrical circuits such as indium tin oxide (ITO)” and as in paragraphs 0155-0158 it is addressed that “computer devices capable of running the software described and otherwise appropriate for the functions listed are not limited to any given application specific integrated circuit (ASIC), processor, controller or collection of processing means; all are applicable” and “activation control hardware, familiar to implementers in its many embodiments currently used to select, direct and apply charges to display devices, spatial light modulators, etc., and those that will be designed later”) an ophthalmic lens configured to correct the wearer's ametropia in natural vision, the ophthalmic lens being a multifocal lens selected from bifocal lenses and progressive addition lenses (note that an ophthalmic lens is taken to mean any prescription lenses, glasses or the like that change, alter, or otherwise correct visual powers of the eye and/or may be any lens ordered by one acting as an ophthalmologist, and in this case will be for treatment of ametropia such that the lens corrects for ametropia in natural vision which is taken to mean that the lens has some optical power itself and can correct such conditions using its own structure alone, and where ametropia is understood to mean a condition less than emmetropia such that less than emmetropic eyes need correction and are ammetropic for example and finally in this case the lenses must be multifocal in that respect such that they are bifocal lenses or progressive addition lenses which would be considered to be any lens which is configured to correct for at least two focal distances or in this case for perhaps near and far vision correction as in bifocals; see Simmons, paragraphs 0357-0360 teaching with respect to “Vision Correction and/or Light Divergence Control” that “[w]hen the subject has an astigmatism and/or presbyopia/hyperopia/myopia, corrective lenses may be added to the assembly in a number of positions with respect to the BS arrays and switching arrays, if any” such that “for example, a single lens between the subject and the EO components that direct the light can be simultaneously useful both for precisely correcting vision (even using existing prescription glasses) and for precisely controlling beam collimation” meaning that corrective lenses may be provided which are ophthalmic in nature as they are configured to correct for ametropia in natural vision which would include the corrective lenses necessary to correct such multiple conditions contemplated such as bifocals or progressive addition lenses which would be those of the type that correct for “an astigmatism and/or presbyopia/hyperopia/myopia,” and thus such teaching of corrective lenses which correct for near and far vision are considered to be bifocals and/or progressive lenses which are known lens designs for such conditions and as in paragraphs 0362-0368 and figures 14A-D there are multiple arrangements including as in figure 14A, “the lens, 140, of FIG. 14A can be a permanent lens for prescription correction and the BS and/or other EO light direction components must then be selected (from a range of those available in real time and/or at manufacture) to have a divergence that is precisely corrected by the fixed corrected lens” meaning that such lenses would be of the bifocal or progressive type above and are meant to correct the wearer’s ametropia in natural vision as for example the embodiments may be designed such that it “allows the display to be “clipped on” to existing prescription eyewear”); and
at least one sensor comprising a sensor selected from luminance sensors, luminosity sensors and eye-trackers (see Simmons, paragraph 0169 teaching “the software considers the desired virtual placement (depth as well as azimuth and elevation) based on subject/factory criteria (both fixed and context-sensitive), current subject behavior (e.g., where the subject is looking at the moment when ET capability is present) and any application specific criteria” where “ET” refers to eye tracking using a camera in the glasses and as in paragraphs 0211-0213 teaching “Eye-Tracking (ET)” where “ET associated with LDE arrays is applicable to expanding the functionality of multiple embodiments and functions including computer-assisted calibration, treating presbvopes, providing always-in-focus, self-prescribing emmetropic glasses by calculating the distance to the intersection of the eyes' instant vision axes and adjusting the focal power of the LDE array used (e.g., lens-emulating SLM's) and adjusting the corrective focus accordingly, facilitating better vision for some with macular degeneration (MD), enabling a moving virtual lens for potentially more complex correction of astigmatism and enabling a single shaped EO component to more precisely cover large areas with range-to-POI knowledge”  such that “a tiny camera mounted in or on worn glasses-rims captures an image of the eye” and “With the attitude of each eye and a known spatial relationship with the physical components, the approximate range to the instant POI can be calculated” and as in paragraphs 0425-0433 teaching “Eye-Tracking Enhancements,” where “it is useful, where possible, to select, for reflected light, vectors that go through the center of the pupil” and “with the addition of ET to one embodiment, those vectors can be based on the instant-ideal position of the virtual lens” such that in “other words, the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does” and “the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship” and for example “Responsive to ET data returning the attitude of the eye, rotate in VR the eye and lens together on the central rotational axis of the virtual eye. Now as the real eye rotates, the virtual eye does too and the virtual lens follows at the same distance in front of the virtual eye” such that the position of the eye is used to determine which mirrors will be activated to send light to the proper area as tracked ), 
wherein the mirror (note that this refers to the see-through tunable diffractive mirror which is equivalent to the “LDEs” or “light directing elements” of Simmons as taught above which comprise such optical elements which function as see through diffractive optical elements as taught for example in paragraphs 0081-0084 ):
is provided on the ophthalmic lens, being provided on a front face, on a rear face, or within a bulk of the ophthalmic lens (see Simmons, paragraphs 0357-0372 teaching as in figures 14A and B “the lens, 140, of FIG. 14A can be a permanent lens for prescription correction and the BS and/or other EO light direction components must then be selected (from a range of those available in real time and/or at manufacture) to have a divergence that is precisely corrected by the fixed corrected lens” such as in these figures the mirror elements 131 can be seen to be on a face of the ophthalmic lenses 140; and 
see also paragraphs 0383-0384 teaching “the distal lens example of FIG. 14C where the lens, 140, is for correction of subject vision problems, it can be seen that the BS, 131, will direct a beam that, unlike the embodiments of FIGS. 14A and B, does not enjoy the corrective benefits of 140” but the “scene is, however, fully corrected” and even without the lens providing the benefit it can be on the front face of lens also as “an additional embodiment represented by FIG. 14C incorporates through software a virtual corrective lens (below)” ), comprises at least an area for near vision and an area for far vision corresponding to distinct values of distance of visualization of the computer-generated image by the wearer (see Simmons, paragraphs 0357-0372 and figures 14A-D above teaching such areas of near and far vision which correspond to distinct values of distance of visualization as for example in figures 14A-B the “BS and/or other EO light direction components must then be selected (from a range of those available in real time and/or at manufacture) to have a divergence that is precisely corrected by the fixed corrected lens” where this divergence is in reference to the computer generated image being reflected to the users eyes by the mirrors and these light directing elements which are the mirrors are considered to have areas for near and far vision corresponding to distinct values of visualization of the computer-generated image by the wearer as these elements are capable of being tuned such that the CGI is displayed to the wearer at any near or far visual depth desired in connection with a POI as in paragraphs 0408-0414 it is taught that a “worn” display also “provides a true 3-D image and/or improves vision” as “All of the above applications and others use the current invention's EO components and redirected light to create a display image and all can use conventional lenses to correct the subject's view of the displayed image (either custom lenses or the ones the subject normally wears as described above)”and for example changing of the near and far vision by the mirrors for “adjustment to this POI-driven divergence for the subject's vision system is not limited to a single applicable method” and to “tune closer to a range, the distance addition/subtraction value may also be an array of values each keyed to a distance or any distance adjustment algorithm e.g., D=P*d′*a where D is the distance used in the selection of EO elements, P is the true POI distance, d′ is a value (>1 for hyperopes and <1 for myopes)” such that a true POI distance which is a distinct value of distance of visualization of the CGI may be calculated such that the LDEs are able to provide such virtual correction taking into account a user’s hyperopia and myopia to correct near and far vision while also taking into account a actual “true POI distance” meaning that the mirror has an area for near and far vision which corresponds to the areas controlled to be exposed to the light source to properly display the CGI at near or far distance; note that such control of depth to control near and far visualization of the CGI is further explained in paragraph 0461 teaching a “3-D capture camera, e.g., a pair of cameras, one over each eye, captures a stereoscopic image” where “image is slightly height adjusted for the actual position of each eye with respect to the capturing camera and displayed to the eye via a worn display embodiment providing stereoscopic reproduction and the option of eliminating the natural scene view (blocking the scene view)” and when “true depth-enabled image capture is present, the pixel or pixel-group enabled divergence responsive to said actual depths of the points in the scene image provides eye-accommodation-related depth perception” where “ET” or eye tracking “captures the distance to the instant POI and allows the current invention to apply, as described above, the proper divergence for that distance” where “another optional embodiment that only depth enables the portion of the image associated with the instant POI requires that the scene POI's position be located in the captured image (as will be understood by those skilled in the art) and, when those pixels for said locations with known ranges are displayed, the divergence is responsive to the proper depth to be perceived” meaning again that in this manner given that the divergence of the light source beams are controlled by the tunable diffractive mirror elements then when such are tuned to provide the proper “divergence” to be near vision depth then such elements comprise a near area and when such are tuned to “divergence” leading to far depth then such elements comprise a far area; see also paragraphs 0160-0169 teaching such placement in depth by the light directing tunable diffractive mirror elements where “Virtual placement (depth/light divergence) of a flat image or a 3-D image of pixels appearing to be at a variety of distances is software directed by any combination of elements such as” by any of “choice of BS size (typically from variety of available BSs in different layers satisfying the desired positional and light divergent criteria) and other diffraction-based depth placement options” and “choice of BS shape…diffractive controls (discussed herein)… combinations of BSs where a plurality of BS reflections will, at the appropriate eye accommodation, focus to the single point representative of a desired pixel location” such that the “software considers the desired virtual placement (depth as well as azimuth and elevation) based on subject/factory criteria (both fixed and context-sensitive), current subject behavior (e.g., where the subject is looking at the moment when ET capability is present) and any application specific criteria” including such use of “3D imaging” as mentioned above such that again these are the manners in which the mirrors have near and far areas as they can be tuned to have such near and far areas corresponding to desired depth of visualization including corresponding to a 3D depth of a POI as in paragraph 0215-0225 teaching diffraction control for depth perception where “to display an image that will focus correctly on the retina when the subject is focusing at a depth where the displayed object is desired to appear, that displayed virtual emitter needs to have essentially the same degree of divergence that the virtual POI has” such that for example “virtual objects being displayed very near to the subject's eye but using larger BSs, for example, the diffraction may actually need to be optically increased to match the anticipated divergence” where such controlled “diffraction is useful in the current invention as a means of creating a desired amount of light divergence reflective of a virtual POI distance”), and
is tuned to adjust vision of the wearer for the visualization of the computer- generated image, the mirror being tuned to correct the wearer's ametropia for the visualization of the computer-generated image by the wearer (as explained above, the mirror elements above may be tuned to adjust for the prescription of the wearer to correct the ametropia such that divergence of the visual image may be controlled to correct the wearer’s ametropia for the visualization of the CGI as it is taught as in paragraphs 0357-0372 and figures 14A-D above teaching areas of near and far vision are provided by the mirror which correspond to distinct values of distance of visualization as for example in figures 14A-B the “BS and/or other EO light direction components must then be selected (from a range of those available in real time and/or at manufacture) to have a divergence that is precisely corrected by the fixed corrected lens” where this divergence is in reference to the computer generated image being reflected to the users eyes by the mirrors and these light directing elements which are the mirrors are thus tuned to adjust in “real-time…to have a divergence that is precisely corrected by the fixed corrected lens” such that these have been selected or tuned to adjust the vision of the wearer for the visualization of the CGI to correct for the ametropia as they are designed to take into account the correction and thus allow the optically powered lens to adjust the vision in natural vision as well as being part of adjusting the CGI, and where this process of adjustment of the CGI to adjust vision of the wearer to correct ametropic conditions is explained as in paragraphs 0228 teaching “wavelength, which affects diffraction (the longer the wavelength, the more diffraction) can be controlled by any practical means including selective laser diode activation, color wheel selection from multi-chromatic light and wavelength modifying methods such as grating color selection, nano-dot color shift, phase-shifting, wave compression/decompression, etc” such that various techniques allow to tune to adjust the focus to correct the wearer’s ametropia using techniques such as “fixed global correction” such that “the configuration software can, when the subject is farsighted (requiring a convex corrective lens), recalculate the net divergence of light from each EO component (simply calculating the refractive effect of passing through the proximal lens)” and “the display components' general diffractive divergence (diffraction for all components can be designed to be, for some embodiment, identical or within a tolerance) can be reversed or attenuated by the easily calculated responsive convergence of the subsequent lens” or in “dynamic global correction” there can be a “shutter plane” where “correction is still general (rather than at the pixel level) but now it is EO in nature and is only activated in timeslices where the scene is blanked out” which “may be in the form of a switchably active/inactive convex lens (FIG. 14A), a group of lenses (FIG. 14E), or a SLM (FIG. 14D) proximal to the user both for reducing the diffraction driven divergence and for creating the illusion of the displayed image being at a chosen distance (which varies with voltage)” ), and
wherein the head-mounted device (HMD) is configured to tune the mirror to adjust a distance and/or gaze direction of visualization by the wearer of the computer-generated image, as a function of the distance and/or gaze direction determined by the at least one sensor (see Simmons, paragraph 0169 teaching “the software considers the desired virtual placement (depth as well as azimuth and elevation) based on subject/factory criteria (both fixed and context-sensitive), current subject behavior (e.g., where the subject is looking at the moment when ET capability is present) and any application specific criteria” where “ET” refers to eye tracking using a camera in the glasses and as in paragraphs 0211-0213 teaching “Eye-Tracking (ET)” where “ET associated with LDE arrays is applicable to expanding the functionality of multiple embodiments and functions including computer-assisted calibration, treating presbvopes, providing always-in-focus, self-prescribing emmetropic glasses by calculating the distance to the intersection of the eyes' instant vision axes and adjusting the focal power of the LDE array used (e.g., lens-emulating SLM's) and adjusting the corrective focus accordingly, facilitating better vision for some with macular degeneration (MD), enabling a moving virtual lens for potentially more complex correction of astigmatism and enabling a single shaped EO component to more precisely cover large areas with range-to-POI knowledge”  such that “a tiny camera mounted in or on worn glasses-rims captures an image of the eye” and “With the attitude of each eye and a known spatial relationship with the physical components, the approximate range to the instant POI can be calculated” and as in paragraphs 0425-0433 teaching “Eye-Tracking Enhancements,” where “it is useful, where possible, to select, for reflected light, vectors that go through the center of the pupil” and “with the addition of ET to one embodiment, those vectors can be based on the instant-ideal position of the virtual lens” such that in “other words, the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does” and “the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship” and for example “Responsive to ET data returning the attitude of the eye, rotate in VR the eye and lens together on the central rotational axis of the virtual eye. Now as the real eye rotates, the virtual eye does too and the virtual lens follows at the same distance in front of the virtual eye” such that the position of the eye is used to determine which mirrors will be activated to send light to the proper area as tracked ).
Regarding claim 2, Simmons teaches all that is required as applied to claim 1 above and further teaches wherein the at least one sensor comprises at least one luminance sensor or luminosity sensor, and wherein the mirror is tuned to adjust the gaze direction of visualization, by the wearer, of the computer- generated image as a function of the distance or gaze direction determined by the at least one sensor (see Simmons, paragraphs 0211-0213 teaching “eye tracking” or “ET” where it is “associated with LDE arrays is applicable to expanding the functionality of multiple embodiments and functions including computer-assisted calibration, treating presbvopes, providing always-in-focus, self-prescribing emmetropic glasses by calculating the distance to the intersection of the eyes' instant vision axes and adjusting the focal power of the LDE array used (e.g., lens-emulating SLM's) and adjusting the corrective focus accordingly, facilitating better vision for some with macular degeneration (MD), enabling a moving virtual lens for potentially more complex correction of astigmatism and enabling a single shaped EO component to more precisely cover large areas with range-to-POI knowledge” and the “worn embodiment, a tiny camera mounted in or on worn glasses-rims captures an image of the eye” where this camera is a luminance or luminosity sensor as the camera captures luminance or luminosity related values such as those recorded on the camera image sensor and where “infrared (IR) LED's are provided and mounted beside each camera to illuminate each eye enabling dim-light applications and increasing accuracy because the reflections (IR glints) on the eyeball are well-known additive tools for accurately capturing the attitude of each eye” meaning that the camera sensor can thus capture the luminance or luminosity of the IR glints such that “With the attitude of each eye and a known spatial relationship with the physical components, the approximate range to the instant POI can be calculated” thus allowing the tuning of the mirror LDEs to adjust the gaze direction of the visualization by the wearer as a function of the gaze direction and/or distance determined by this sensor; note that this is in view of the teachings describing that eye tracking may be used to direct the depth placement and to adjust the CGI visualization placement as in paragraph 0341 teaching “in embodiments with ET cameras mounted (e.g. 509 in FIG. 14D) in the assembly, the distance, (normally along the instant cyclopic vision axis) to the instant POI may be calculated from the intersection of the two eyes' vision axes as recognized by the camera-captured azimuth and elevation of the two eyes” such that “as the subject's eyes saccade around the scene, the calculated range for the instant cyclopic vision axis identifies the distance to a point in the scene” meaning that the luminance or luminosity sensor in the form of the camera catching the IR luminance or luminosity information to track the eyes is used to determine the mirror tuning to adjust the gaze direction of the viewer to the appropriate point in the scene as further described in paragraphs 0425-0433 teaching to use a “virtual lens” to display CGI where “it is useful, where possible, to select, for reflected light, vectors that go through the center of the pupil” such that “implementers will want to choose, based on ET-gained eye position data, rays more like 409 (which would require another BS between the two indicated by 403) which would paint the same virtual POI but with less distortion” and “with the addition of ET to one embodiment, those vectors can be based on the instant-ideal position of the virtual lens” which means again that the gaze direction of the visualization is adjusted to correspond to the user’s eye tracked data which may come from a luminosity or luminance sensor tracking IR glints for example).
Regarding claim 3, Simmons teaches all that is required as applied to claim 1 above and further teaches wherein the at least one sensor comprises an eye-tracker, and wherein the mirror is tuned to adjust the distance and/or gaze direction of visualization, by the wearer, of the computer-generated image as a function of the distance and/or gaze direction determined by the eye-tracker forming the at least one sensor (see Simmons, paragraph 0169 teaching “the software considers the desired virtual placement (depth as well as azimuth and elevation) based on subject/factory criteria (both fixed and context-sensitive), current subject behavior (e.g., where the subject is looking at the moment when ET capability is present) and any application specific criteria” where “ET” refers to eye tracking using a camera in the glasses and as in paragraphs 0211-0213 teaching “Eye-Tracking (ET)” where “ET associated with LDE arrays is applicable to expanding the functionality of multiple embodiments and functions including computer-assisted calibration, treating presbvopes, providing always-in-focus, self-prescribing emmetropic glasses by calculating the distance to the intersection of the eyes' instant vision axes and adjusting the focal power of the LDE array used (e.g., lens-emulating SLM's) and adjusting the corrective focus accordingly, facilitating better vision for some with macular degeneration (MD), enabling a moving virtual lens for potentially more complex correction of astigmatism and enabling a single shaped EO component to more precisely cover large areas with range-to-POI knowledge”  such that “a tiny camera mounted in or on worn glasses-rims captures an image of the eye” and “With the attitude of each eye and a known spatial relationship with the physical components, the approximate range to the instant POI can be calculated” and as in paragraphs 0425-0433 teaching “Eye-Tracking Enhancements,” where “it is useful, where possible, to select, for reflected light, vectors that go through the center of the pupil” and “with the addition of ET to one embodiment, those vectors can be based on the instant-ideal position of the virtual lens” such that in “other words, the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does” and “the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship” and for example “Responsive to ET data returning the attitude of the eye, rotate in VR the eye and lens together on the central rotational axis of the virtual eye. Now as the real eye rotates, the virtual eye does too and the virtual lens follows at the same distance in front of the virtual eye” such that the position of the eye is used to determine which mirrors will be activated to send light to the proper area as tracked).
Regarding claim 5, Simmons teaches all that is required as applied to claim 1 above and further teaches wherein the mirror comprises one or more areas of tunable refractive index/indices (see Simmons, paragraphs 0081-0084 describing the mirrors explained above as having areas of tunable refractive index/indices as the mirror is made up of light directing elements which can tune or change the index to be of different values including simply on or off or other ranges of values to correct and change the wavefront displayed to the user causing them to perceive the image such that in all cases the “image display process… makes frequent use in multiple embodiments of a class of devices and materials that are defined herein as light-directing elements (LDE's)” which “allow the controlled modification of effective refraction and/or diffraction (in some cases, e.g. some holographic applications, only diffraction is required while in some others diffraction is used along with refraction to control the nature of the light)” such that this control of the “refraction” changes the refractive indices where for example the “SLMs” mentioned are also able to change refractive indices as for example as noted in Simmons at paragraph 0014 teaching that the light directing elements which include “electro-optic (EO) materials change their refractive index (RI) in an electric field enabling yet another form of SLM” and “EO materials have been shown to be effective dynamic lens materials where a matrix of selectively charged areas effect a desired matrix of refractive indexes for light to pass through” where for example “a simple convex lens of a desired focal length can be emulated by an EO SLM by making the refractive index (RI) increasingly high the more distal a point on the matrix is from the center” and note that Simmons specifically teaches as in paragraph 0032 that “when activated, an area in the plate analogous to a pixel (i.e. emulating the effects of a positioned light source coming from a position perceivable as a pixel in a display), exhibits a shifted RI resulting in controlled redirection of the light passing through it” and “[t]hese paths of redirected lights reach the eye of the user and are perceived as an image” such that here then these areas are analogous to pixels which can change their “RI” which means refractive index).
Regarding claim 6, Simmons teaches all that is required as applied to claim 1 above and further teaches wherein the mirror comprises an array of individually tunable pixels (see Simmons paragraphs 0081-0084 describing the mirrors explained above as having areas of tunable refractive index/indices as the mirror is made up of light directing elements which can tune or change the index to be of different values including simply on or off or other ranges of values to correct and change the wavefront displayed to the user causing them to perceive the image such that in all cases the “image display process… makes frequent use in multiple embodiments of a class of devices and materials that are defined herein as light-directing elements (LDE's)” which “allow the controlled modification of effective refraction and/or diffraction (in some cases, e.g. some holographic applications, only diffraction is required while in some others diffraction is used along with refraction to control the nature of the light)” such that this control of the “refraction” changes the refractive indices where for example the “SLMs” mentioned are also able to change refractive indices as for example as noted in Simmons at paragraph 0014 teaching that the light directing elements which include “electro-optic (EO) materials change their refractive index (RI) in an electric field enabling yet another form of SLM” and “EO materials have been shown to be effective dynamic lens materials where a matrix of selectively charged areas effect a desired matrix of refractive indexes for light to pass through” where for example “a simple convex lens of a desired focal length can be emulated by an EO SLM by making the refractive index (RI) increasingly high the more distal a point on the matrix is from the center” and note that Simmons specifically teaches as in paragraph 0032 that “when activated, an area in the plate analogous to a pixel (i.e. emulating the effects of a positioned light source coming from a position perceivable as a pixel in a display), exhibits a shifted RI resulting in controlled redirection of the light passing through it” and “[t]hese paths of redirected lights reach the eye of the user and are perceived as an image” such that here then these areas are analogous to pixels which can change their “RI” which means refractive index).
Regarding claim 7, Simmons teaches all that is required as applied to claim 1 above and further teaches wherein the mirror comprises an array of individually tunable recorded holographic pixels, the array being an array of polymer dispersed liquid crystals (PDLC) or of holographic polymer dispersed liquid crystals (H-PDLC) (see Simmons, paragraph 0032 for example teaching the concept that the mirrors form an array of individually tunable pixels such that “when activated, an area in the plate analogous to a pixel (i.e. emulating the effects of a positioned light source coming from a position perceivable as a pixel in a display), exhibits a shifted RI resulting in controlled redirection of the light passing through it” where the “paths of redirected lights reach the eye of the user and are perceived as an image” and as in paragraph 0081 the “LDE” mirror elements “allow the controlled modification of effective refraction and/or diffraction (in some cases, e.g. some holographic applications, only diffraction is required while in some others diffraction is used along with refraction to control the nature of the light)” where holographic applications are those as in paragraphs 0434-0444 and figures 9A-9B teaching an embodiment using holographic fragments with a number of these holographic elements in a plate, 101 these light redirecting optical elements may be considered tunable recorded holographic pixels such that as in paragraphs 0083 holographically recorded tunable pixels such as SLMs which “is, in itself, both an assembly of LDE's and, as a unit, a LDE—i.e. an entity that, upon command, can modify the RI for a specific region or a group of regions” where “chalcogenides, liquid crystals, photopolymers, etc. can be part of the current invention as LDE's” which are within the optical plate 101 meaning such photopolymers and “liquid crystals” are thus polymer dispersed liquid crystals or holographic polymer dispersed liquid crystals ).
Regarding claim 8, Simmons teaches all that is required as applied to claim 1 above and further teaches wherein the mirror comprises a tunable transparent array of liquid crystal, wherein the array is active or passive and is a transmission phase-only spatial light modulator (SLM) (note that one of ordinary skill in the art recognizes that this simply claims use of an entire scope of a known type of element (as admitted by Applicant on page 7 of the Specification) for the purposes of the mirror functionality; see Simmons, paragraphs 0081-0084 teaching the light directing elements equivalent to the mirror and which comprise a tunable transparent array of liquid crystal which is active or passive such as taught where these “use EO components from liquid crystal (including ferromagnetic liquid crystals), to many solid transparent crystals rated by their range of potential attenuation and accretion such as GaAs, KH2Pθ4, NH4H2Pθ4, CdTe, LiNbθ3, LiTaθ3, and BaTiθ3” where such SLMs would include transmission phase-only SLMs as this is simply one of the common types of designs for an SLM; see also paragraph 011 teaching that “(SLM's) are widely used in projection systems” and “(LCD's) are another form of spatial light modulation that is effective in controlling the light at a pixel level” where “phase pattern” or “amplitude” may be determine meaning that a transmission phase only SLM is known as well as for example it is known that “nomenclatures for some LDE's emphasize their phase shifting or light slowing attributes but those skilled in the art understand that, properly configured, these can both attenuate and accrete a current RI”).
Regarding claim 9, the instant claim is directed to a method that corresponds to the functioning of the apparatus as in claim 1 such that use of the scope of the apparatus described in claim 1 corresponds to a method as defined in claim 9.  In light of this, the limitations of claim 1 correspond to the limitations of claim 9, thus it is rejected on the same grounds as claim 9.
Regarding claim 10, Simmons teaches all that is required as applied to claim 9 above and further teaches wherein the tuning further comprises tuning the mirror so as to perform at least one amongst the following:
adjust the apparent size of visualization of the computer-generated image by the wearer, adjust a focal point for visualization of the computer-generated image to the position of the eye of the wearer, correct secondary optical aberrations in the visualization of the computer-generated image by the wearer, which are selected from aspherization and field aberrations, and
partially or fully switch OFF or ON the visualization of the computer-generated image by the wearer (see Simmons, paragraph 0236 teaching the “dynamic global correction” where “the user is viewing both the display and the scene but in the presence of a shutter plane” and “the correction is still general (rather than at the pixel level) but now it is EO in nature and is only activated in timeslices where the scene is blanked out” where this blanking comes from switching OFF or ON the visualiziation using “a switchably active/inactive convex lens (FIG. 14A), a group of lenses (FIG. 14E), or a SLM (FIG. 14D) proximal to the user both for reducing the diffraction driven divergence and for creating the illusion of the displayed image being at a chosen distance (which varies with voltage)”; see also paragraph 0032 teaching that only when ON or “activated, an area in the plate analogous to a pixel (i.e. emulating the effects of a positioned light source coming from a position perceivable as a pixel in a display), exhibits a shifted RI resulting in controlled redirection of the light passing through it” such that “paths of redirected lights reach the eye of the user and are perceived as an image” ).
Regarding claim 11, Simmons teaches all that is required as applied to claim 9 and further teaches wherein the at least one sensor comprises the at least one luminance sensor or luminosity sensor, and wherein the tuning further comprises:
(i) determining at least one value of luminance or of luminosity, based on data collected from the luminance sensor or luminosity sensor, and
(ii) tuning the mirror so as to adjust the gaze direction of visualization by the wearer of the computer-generated image, as a function of the value(s) determined by the determining (see Simmons as addressed above as in claim 2 above where such determination of luminance or luminosity is used to track the eye of the user and to adjust the gaze direction; paragraphs 0211-0213 teaching “eye tracking” or “ET” where it is “associated with LDE arrays is applicable to expanding the functionality of multiple embodiments and functions including computer-assisted calibration, treating presbvopes, providing always-in-focus, self-prescribing emmetropic glasses by calculating the distance to the intersection of the eyes' instant vision axes and adjusting the focal power of the LDE array used (e.g., lens-emulating SLM's) and adjusting the corrective focus accordingly, facilitating better vision for some with macular degeneration (MD), enabling a moving virtual lens for potentially more complex correction of astigmatism and enabling a single shaped EO component to more precisely cover large areas with range-to-POI knowledge” and the “worn embodiment, a tiny camera mounted in or on worn glasses-rims captures an image of the eye” where this camera is a luminance or luminosity sensor as the camera captures luminance or luminosity related values such as those recorded on the camera image sensor and where “infrared (IR) LED's are provided and mounted beside each camera to illuminate each eye enabling dim-light applications and increasing accuracy because the reflections (IR glints) on the eyeball are well-known additive tools for accurately capturing the attitude of each eye” meaning that the camera sensor can thus capture the luminance or luminosity of the IR glints such that “With the attitude of each eye and a known spatial relationship with the physical components, the approximate range to the instant POI can be calculated” thus allowing the tuning of the mirror LDEs to adjust the gaze direction of the visualization by the wearer as a function of the gaze direction and/or distance determined by this sensor; note that this is in view of the teachings describing that eye tracking may be used to direct the depth placement and to adjust the CGI visualization placement as in paragraph 0341 teaching “in embodiments with ET cameras mounted (e.g. 509 in FIG. 14D) in the assembly, the distance, (normally along the instant cyclopic vision axis) to the instant POI may be calculated from the intersection of the two eyes' vision axes as recognized by the camera-captured azimuth and elevation of the two eyes” such that “as the subject's eyes saccade around the scene, the calculated range for the instant cyclopic vision axis identifies the distance to a point in the scene” meaning that the luminance or luminosity sensor in the form of the camera catching the IR luminance or luminosity information to track the eyes is used to determine the mirror tuning to adjust the gaze direction of the viewer to the appropriate point in the scene as further described in paragraphs 0425-0433 teaching to use a “virtual lens” to display CGI where “it is useful, where possible, to select, for reflected light, vectors that go through the center of the pupil” such that “implementers will want to choose, based on ET-gained eye position data, rays more like 409 (which would require another BS between the two indicated by 403) which would paint the same virtual POI but with less distortion” and “with the addition of ET to one embodiment, those vectors can be based on the instant-ideal position of the virtual lens” which means again that the gaze direction of the visualization is adjusted to correspond to the user’s eye tracked data which may come from a luminosity or luminance sensor tracking IR glints for example ), and
(iii) repeating (i) and (ii) in a time-lapse fashion (note that the above occurs in a real-time fashion which is a repeating over time of the tracking to continue directing the gaze as the sensors are used in eye tracking which is a repeating process which happens in a time-lapse fashion as in paragraphs 0212-0213 noting that with such tracking, “the attitude of each eye and a known spatial relationship with the physical components, the approximate range to the instant POI can be calculated” such that at any “instant” related to a POI the gaze can be calculated).
Regarding claim 12, Simmons teaches all that is required as applied to claim 9 above and further teaches wherein the head-mounted device (IMD) further comprises an electrochromic cell located in front of the eye of the wearer, wherein the tuning further comprises controlling the electrochromic cell as a function of the value(s) determined by the determining, and repeating the determining of the at least one value and the tuning in a time-lapse fashion (see Simmons, paragraphs 0235-0236 teaching that any embodiment may use an electrochromic cell which is an element which may block or affect light from the light source and is used when presenting content such that when the CGI is displayed to the user the real world is blocked by the electrochromic cell element “shutter plane” and when it is open the user can see the real world portion such that “dynamic global correction” occurs where “the user is viewing both the display and the scene but in the presence of a shutter plane” and “the correction is still general (rather than at the pixel level) but now it is EO in nature and is only activated in timeslices where the scene is blanked out” such that here the EC cell in the form of the shutter array is part of the tuning such that the proper CGI and real world is displayed in time lapse fashion).
Regarding claim 13, Simmons teaches all that is required as applied to claim 9 above and further teaches wherein the head-mounted device (HIMD) comprises at least one eye-tracker, and wherein the turning further: (i) determining the distance and/or gaze direction of visualization, by the wearer, of an object in a natural vision field, based on data collected by the eye tracker, and (ii) tuning the mirror so as to adjust the distance and/or gaze direction of visualization, by the wearer, of the computer-generated image, as a function of the value(s) determined by the determining (see Simmons, as addressed as in claim 3 above; see paragraph 0169 teaching “the software considers the desired virtual placement (depth as well as azimuth and elevation) based on subject/factory criteria (both fixed and context-sensitive), current subject behavior (e.g., where the subject is looking at the moment when ET capability is present) and any application specific criteria” where “ET” refers to eye tracking using a camera in the glasses and as in paragraphs 0211-0213 teaching “Eye-Tracking (ET)” where “ET associated with LDE arrays is applicable to expanding the functionality of multiple embodiments and functions including computer-assisted calibration, treating presbvopes, providing always-in-focus, self-prescribing emmetropic glasses by calculating the distance to the intersection of the eyes' instant vision axes and adjusting the focal power of the LDE array used (e.g., lens-emulating SLM's) and adjusting the corrective focus accordingly, facilitating better vision for some with macular degeneration (MD), enabling a moving virtual lens for potentially more complex correction of astigmatism and enabling a single shaped EO component to more precisely cover large areas with range-to-POI knowledge”  such that “a tiny camera mounted in or on worn glasses-rims captures an image of the eye” and “With the attitude of each eye and a known spatial relationship with the physical components, the approximate range to the instant POI can be calculated” and as in paragraphs 0425-0433 teaching “Eye-Tracking Enhancements,” where “it is useful, where possible, to select, for reflected light, vectors that go through the center of the pupil” and “with the addition of ET to one embodiment, those vectors can be based on the instant-ideal position of the virtual lens” such that in “other words, the virtual lens (which is idealized for an irregular surface when the eye's vision axis crosses the center of the lens) appears to move when the eye does” and “the eye is always looking through the center of the virtual lens and more complex correction is enabled by the enduring virtual-spatial relationship” and for example “Responsive to ET data returning the attitude of the eye, rotate in VR the eye and lens together on the central rotational axis of the virtual eye. Now as the real eye rotates, the virtual eye does too and the virtual lens follows at the same distance in front of the virtual eye” such that the position of the eye is used to determine which mirrors will be activated to send light to the proper area as tracked), and (iii) repeating (i) and (ii) in a time-lapse fashion (see Simmons, paragraphs 0169 and 0211-0213 as explained above where it is clear that the process is all happening in real time such that the eye tracking is a repeating process which happens over time as eye tracking is clearly a process which occurs repetitively and over time by nature).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10852541 in view of Simmons.
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 10852541
Pending Application 17094419
Claim 1. 
A head-mounted device to be worn by a wearer, configured for display and visualization, by the wearer, of computer-generated images, the head-mounted device comprising:

an image source;
a see-through tunable diffractive mirror, situated in front of one eye of the wearer;
a controller configured to tune the mirror;
an ophthalmic lens; and
at least one scene camera,
wherein the image source is configured for emission of a light beam towards the mirror, wherein the emitted light beam is reflected onto the mirror and thereby is directed towards the eye of the wearer, to cause visualization of a computer-generated image by the wearer,
wherein the head-mounted device is configured to:
determine a distance and/or gaze direction of visualization by the wearer, of an object in a natural vision field, based on data collected from the scene camera; and
tune the mirror to adjust the distance and/or gaze direction of visualization by the wearer, of the computer-generated image, as a function of the distance and/or gaze direction determined by the head-mounted device,
wherein the at least one scene camera is a plenoptic camera provided with a micro-lens array placed in front of a sensor matrix configured to analyze a scene in natural vision, in which each micro-lens corresponds to a group of pixels so that beams from the scene are distributed by each micro-lens onto the pixel groups according to their direction and distance of the object in the scene, in order to obtain an image containing the position, distance, and direction of the object in natural vision,
the head-mounted device being configured to integrate into the scene the adjusted computer-generated image, which evolves within the scene,
wherein the ophthalmic lens is configured to correct a wearer's ametropia in natural vision, the ophthalmic lens being a multifocal lens selected from bifocal lenses and progressive addition lenses,
wherein the mirror is provided on the ophthalmic lens, being provided on a front face, on a rear face, or within the bulk of the ophthalmic lens,
wherein the mirror comprises at least an area for near vision and an area for far vision corresponding to distinct values of distance of visualization of the displayed computer-generated image by the wearer, and
wherein the mirror is tuned to adjust the wearer's vision for the visualization of the displayed computer-generated image, the mirror being tuned to correct the wearer's ametropia for the visualization of the computer-generated image by the wearer.
Claim 1. 
A head-mounted device (HMD) to be worn by an ametropic wearer, the head-mounted device being configured for display and visualization, by the wearer, of computer-generated images, said head-mounted device (HMD) comprising:
an image source;
a see-through tunable diffractive mirror, situated in front of one eye of the wearer; and a controller configured to tune the mirror, wherein the image source is configured to emit a light beam towards said mirror, wherein said emitted light beam is reflected onto said mirror and thereby is directed towards said eye of the wearer, so as to cause visualization of a computer- generated image by the wearer an ophthalmic lens configured to correct the wearer's ametropia in natural vision, the ophthalmic lens being a multifocal lens selected from bifocal lenses and progressive addition lenses; and
at least one sensor comprising a sensor selected from luminance sensors, luminosity sensors and eye-trackers, 
wherein the mirror:



















is provided on the ophthalmic lens, being provided on a front face, on a rear face, or within a bulk of the ophthalmic lens, comprises at least an area for near vision and an area for far vision corresponding to distinct values of distance of visualization of the computer-generated image by the wearer, and
is tuned to adjust vision of the wearer for the visualization of the computer- generated image, the mirror being tuned to correct the wearer's ametropia for the visualization of the computer-generated image by the wearer , and
wherein the head-mounted device (HMD) is configured to tune the mirror to adjust a distance and/or gaze direction of visualization by the wearer of the computer-generated image, as a function of the distance and/or gaze direction determined by the at least one sensor.


Claim 4.
The head-mounted device (HMD) according to claim 1, wherein the at least one sensor further comprises at least one scene camera, wherein the at least one scene camera is a plenoptic camera provided with a micro-lens array placed in front of a sensor matrix configured to analyze the scene in natural vision, in which each micro-lens corresponds to a group of pixels so that beams from the scene are distributed by each micro-lens onto the pixel groups according to their direction and distance of an object in the scene, in order to obtain an image containing the position, distance and direction of the object in natural vision, the head-mounted device being configured to integrate into the scene the adjusted computer-generated image, which evolves within the scene.


Thus it can be seen that claim 1 and 4 of the pending application is functionally equivalent to claim 1 of the conflicting patent while describing an eye tracking feature to direct the visualization and where claim 1 of the conflicting patent also contains the plenoptic camera feature.  Thus the difference is that the conflicting claims recite use of one of the sensors above (luminance, luminosity, eye tracker in general) for gaze direction determination and tuning based on such reading.  Thus the conflicting claim 1 stands essentially as a base device which is ready for the improvement of any known technique that would yield predictable results and result in an improved system.  As is seen in the above rejections, Simmons teaches such sensors and/or eye trackers for directing visualization gaze and tuning diffractive mirrors to direct a CGI to the wearers eyes as claimed.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify conflicting claim 1 to utilize the eye tracking sensors of Simmons to accomplish the same purposes as explained above such that the claims are then simply an obvious variant in view of Simmons.  The motivation to add such eye tracking as in Simmons would be to achieve the predictable results of the eye tracking and to achieve the known benefits of eye tracking which Simmons mentions as in paragraphs 0212-0213 such that eye tracking “associated with LDE arrays is applicable to expanding the functionality of multiple embodiments and functions including computer-assisted calibration, treating presbvopes, providing always-in-focus, self-prescribing emmetropic glasses by calculating the distance to the intersection of the eyes' instant vision axes and adjusting the focal power of the LDE array used (e.g., lens-emulating SLM's) and adjusting the corrective focus accordingly, facilitating better vision for some with macular degeneration (MD), enabling a moving virtual lens for potentially more complex correction of astigmatism and enabling a single shaped EO component to more precisely cover large areas with range-to-POI knowledge.”
Note similar reasoning applies to similar claim 9.
The following table illustrates the remaining corresponding conflicting claims between the pending application and the conflicting patent, where the remaining limitations are seen in the conflicting patented claims and where in each case the Simmons reference has been combined with the conflicting claim 1 as should be apparent.  Furthermore, Simmons provides the teachings of the sensors and eye trackers as in the corresponding claims above (MPEP 804 (2)(B)(1)).
Conflicting Patent 10852541
Pending Application 17094419
1, 4, Simmons teachings as in claim 2 and 11
2, 11
1, 4, Simmons as in claim 3 and 13
3, 13
1, 4, Simmons as above
4
1, 4, Simmons as in claim 5
5
1,4, Simmons as in claim 6
6
1, 4, Simmons as in claim 7
7
1, 4, Simmons as in claim 8
8
1, 4, Simmons as in claim 10
10
1, 4, Simmons as in claim 12
12


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        
/PHI HOANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20140285429